Exhibit 10.21

INTERCOMPANY NOTE

Amount: $520,377,361.00

May 29, 2018                   

IN CONSIDERATION for the redemption of 208,089 shares of common stock of Unimin
Corporation (the Payor) held by SCR-Sibelco NV (the Payee) pursuant to that
certain Redemption Agreement dated as of the date hereof, and subject to the
terms and conditions set forth in this Intercompany Note (Note), the Payor,
hereby unconditionally promises to pay to the order of the Payee, in lawful
money of the United States of America in immediately available funds, at such
location as the Payee shall designate in writing, $520,377,361.00 on June 1,
2018. The Payor further agrees to pay interest to the Payee on the unpaid
principal amount hereof from June 13, 2018 at a rate per annum equal to 2.18%,
and thereafter, until payment in full of the principal amount hereof (whether
before or after judgment).

Upon the commencement by or against the Payor of any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar proceeding of any jurisdiction relating to the Payor or
its debts, the unpaid principal amount hereof shall become immediately due and
payable without presentment, demand, protest or notice of any kind in connection
with this Note.

The Payee is hereby authorized to record all loans and advances made by it to
the Payor (all of which shall be evidenced by this Note), and all repayments
thereof, in its books and records, such books and records constituting prima
facie evidence of the accuracy of the information contained therein.

The Payor hereby waives diligence, presentment, demand, protest or notice of any
kind in connection with this Note. All payments under this Note shall be made
without counterclaim of any kind.

This Note shall be binding upon the Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of the Payee
and its successors and assigns, including subsequent holders hereof. The Payor’s
obligations under this Note may not be assigned without the prior written
consent of the Payee.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF DELAWARE.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Note as of the date
first above written.

 

UNIMIN CORPORATION

as Payor

By  

/s/ Campbell Jones

Name:   Campbell Jones Title:   President and Chief Executive Officer

SCR-SIBELCO NV

as Payee

By  

/s/ Kurt Decat

Name:   Kurt Decat Title:   Member of Executive Committee

SCR-SIBELCO NV

as Payee

By  

/s/ Laurence Boens

Name:   Laurence Boens Title:   Member of Executive Committee

Signature Page to Intercompany Note